DETAILED ACTION
Claims 1 – 18, 20 - 21 of U.S. Application No. 16496489 filed on 09/23/2019 are presented for examination. Claim 19 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2019, 10/22/2019, 04/29/2021, and 05/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1 – 18, 20 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 calling for a controller device for an electric machine having a stator comprising cage windings and conductor ring; a converter connected to the stator bars and feed the stator bars with torque generating current, and levitation current.
Prior art Osama et al. (US 6034456) discloses providing a windings for torque generation, and other separate windings for levitation.

Amrhein (US 20040090138) and the NPL “new model of radial force determination in bearing-less motor” for Blaise Lapotre discloses specifically the usage of concentrated winding of the stator to achieve their goal. There is no reason for person having ordinary skill in the art to replace the stator windings of any of the cited arts by a cage bars, feeding them with two different signal expecting to achieve a rotation, and bearing-less magnetic levitation.
None of the above arts discloses feeding a stator bars with both torque and levitation to produce rotation, and bearing-less magnetic levitation.
Independent claims 10, 17, and 18 have similar limitations, therefore, the above discussion applies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832